NO. 12-15-00054-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

SABRE ENERGY CORPORATION,                                 §    APPEAL FROM THE
SONCO HOLDINGS, LLC, VAN W.
MOUNTS AND EDWIN WESLEY
SANO,
APPELLANT                                                 §    COUNTY COURT AT LAW NO. 2

V.

WELL-PRO SERVICE, L.P.,                                   §    GREGG COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         The parties have filed a joint motion to remand in which they state that they have settled
all claims in issue in this appeal. Consequently, they request that the trial court’s judgment be
reversed and that the cause be remanded for further proceedings in accordance with the
agreement of the parties.
         This court is of the opinion that the motion should be granted. Accordingly, we grant the
joint motion to remand, reverse the trial court’s judgment without regard to the merits, and
remand this cause to the trial court for further proceedings in accordance with the parties’
agreement. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). Pursuant to the parties’ agreement, costs
are taxed against the party incurring them.
Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 22, 2015


                                        NO. 12-15-00054-CV


  SABRE ENERGY CORPORATION, SONCO HOLDINGS, LLC, VAN W. MOUNTS
                    AND EDWIN WESLEY SANO,
                            Appellants
                               V.
                     WELL-PRO SERVICE, L.P.,
                             Appellee


                           Appeal from the County Court at Law No 2
                     of Gregg County, Texas (Tr.Ct.No. 2012-1207-CCL2)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein and the joint motion to remand for purposes of settlement, the Court having heard and
fully consider said motion is of the opinion the same should be granted.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the trial court’s judgment without regard to the merits be reversed and the cause remanded to
the trial court for further proceedings in accordance with the parties’ agreement, and that all
costs of this appeal are hereby adjudged against the party incurring same; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.